Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 1 of 16 Page ID #538




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LUKE CONWELL,                                )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:18-CV-131-MAB
                                              )
 MARCUS MARVIN and                            )
 HOPE COOPER,                                 )
                                              )
                      Defendants.             )

                           MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on the motion for summary judgment filed by

Defendant Hope Cooper (Doc. 61). For the reasons explained below, the motion is

granted in part and denied in part.

                                      BACKGROUND

       On January 24, 2018, Plaintiff Luke Conwell filed this civil rights lawsuit pursuant

to 42 U.S.C. § 1983 alleging deprivations of his Eighth Amendment rights while

incarcerated at Shawnee Correctional Center. (Doc. 1). After a threshold review of the

complaint pursuant to 28 U.S.C. § 1915A and a round of summary judgment on the issue

of exhaustion, the following claims currently remain:

       Count 1 – Sergeant Marcus Marvin used excessive force against Plaintiff on
       March 20, 2017 when he slammed his hand into the chuckhole and stabbed
       it repeatedly with the chuckhole key, and Nurse Hope Cooper either failed
       to intervene or approved, condoned, or turned a blind eye to the conduct,
       in violation of the Eighth Amendment;



                                       Page 1 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 2 of 16 Page ID #539




       Count 2 – Sergeant Marvin committed an assault and/or battery against
       Plaintiff in violation of Illinois state law when he slammed his hand in the
       chuckhole and stabbed it repeatedly with the chuckhole key; and

       Count 3 – Nurse Cooper was deliberately indifferent to Plaintiff’s injuries
       after the March 20, 2017 incident when Cooper refused to get him medical
       attention for 3 days following the events at issue, in violation of the Eighth
       Amendment.

(Doc. 7; Doc. 8; Doc. 43; Doc. 46).

       Defendant Hope Cooper filed a motion for summary judgment as to Counts 1 and

3 on October 20, 2020 (Doc. 61; see also Doc. 62). Plaintiff filed a “Declaration in

Opposition” on November 5, 2020 (Doc. 64). Nurse Cooper did not file a reply brief.

                                  FACTUAL BACKGROUND

       Plaintiff Luke Conwell was an inmate in the Illinois Department of Corrections,

housed at Shawnee Correctional Center during the events that gave rise to this lawsuit.

He has since been released from prison and now resides in Texas (Doc. 65).

       Hope Cooper is a licensed practical nurse in the State of Illinois (Doc. 62-1, p. 1).

She was employed by Wexford Health Sources, Inc., as a nurse at Shawnee Correctional

Center from approximately November 2016 through August 2018 (Id.).

       On March 20, 2017, Plaintiff was housed in the Room Restriction area at Shawnee

(Doc. 62-1, p. 1; Doc. 62-2, p. 27). Inmates housed in this area were restricted to their rooms

as discipline for minor infractions of facility rules (Doc. 62-1, p. 1; Doc. 62-2, p. 27). As

Plaintiff explained, “you have to stay in your room all day . . . but you get to keep all your

possessions” (Doc. 62-2, p. 27). Inmates in Room Restriction had to have their medications

brought to them by a nurse (Doc. 62-1, p. 1). This task was called “med pass” (Id.).

                                         Page 2 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 3 of 16 Page ID #540




       Plaintiff testified, and Nurse Cooper did not dispute, that during med pass, the

nurse is accompanied by a correctional officer, who is responsible for opening and closing

the chuckhole on the cell door (Doc. 62-2, pp. 34–36). The officer opens the chuckhole, the

inmate “provide[s] their name and ID” and sticks their hand out the chuckhole, the nurse

puts the medication(s) in the inmate’s hand, the inmate takes the medication and then

opens their mouth to show that the inmate swallowed the medication (Id.). The process

is then repeated for the other inmate in the cell if they also receive medications (Id.). After

both inmates have received and taken their medications, the officer closes and locks the

chuckhole door, and the officer and nurse move on to the next cell (Id. at p. 37). Plaintiff

testified that it takes only “mere seconds” for the nurse to dispense an inmate’s

medications to him, and then the nurse moves on to the next cell (Id. at pp. 39, 93).

       It is undisputed that Nurse Cooper did med pass in Room Restriction on the

evening of March 20, 2017 (Doc. 62-1, p. 1; Doc. 62-2, p. 31). It is also undisputed that

Correctional Sergeant Marcus Marvin accompanied her (Doc. 62-1, p. 2; Doc. 62-2, p. 31).

Plaintiff admits that he did not speak with Nurse Cooper or interact with her in any way,

aside from her handing him medication through the chuckhole in the door to his cell

(Doc. 62-2, pp. 69–70).

       As Plaintiff tells it, after Nurse Cooper gave him the pills, she just stood there next

to Sgt. Marvin (Doc. 62-2, pp. 40, 73). Either at the same time Nurse Cooper was

dispensing his meds or immediately thereafter, Plaintiff asked Sgt. Marvin for a roll of

toilet paper because he had not received one as scheduled (compare Doc. 62-2, pp. 34, 38–

39, 71 (Plaintiff’s testimony that he received his medications and then asked Sgt. Marvin
                                         Page 3 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 4 of 16 Page ID #541




for toilet paper) with id. at pp. 73, 74 (Plaintiff’s testimony that he was interacting with

Sgt. Marvin the entire time and asked him for toilet paper at the same time Nurse Cooper

was giving him his medications)). Sgt. Marvin refused Plaintiff’s request and Plaintiff

then showed Marvin that he was out of toilet paper by sticking the empty cardboard roll

out of the chuckhole (Id. at pp. 39, 40). Sgt. Marvin again refused, and Plaintiff then asked

for a grievance form; Plaintiff’s hand was still sticking out of the chuckhole holding the

empty cardboard roll (Id. at pp. 40, 44, 45–46). Sgt. Marvin did not say anything and

instead “instantly” “slammed” the chuckhole door down onto Plaintiff’s hand (Id. at pp.

41, 42). Sgt. Marvin held the chuckhole door down and started jabbing at the top of

Plaintiff’s hand with the chuckhole key (Id. at pp. 42, 43). Sgt. Marvin was pushing down

on the chuckhole door so hard that Plaintiff could not pull his hand back in (Id. at p. 43).

Plaintiff estimated that Sgt. Marvin stabbed him with the key about three times and said

it “opened up a big gash on the top of [his] hand” (Id. at pp. 43, 44; see also id. at pp. 51,

52). Sgt. Marvin eventually eased up on the chuckhole door and Plaintiff was able to pull

his hand back into his cell (Id. at p. 50). When asked how long his hand was caught in the

chuckhole, Plaintiff responded, “[s]econds, maybe five or ten seconds” (Id.). Neither

Plaintiff nor Sgt. Marvin said anything the entire time Plaintiff’s hand was caught in the

chuckhole (Id. at pp. 49–50). Sgt. Marvin then closed the chuckhole door and said “now

write that up.” (Id. at pp. 50–51). Then Sgt. Marvin and Nurse Cooper walked off and

went to the next cell to continue handing out medications (Id. at pp. 40, 51).

       Nurse Cooper, on the other hand, says that she gave Plaintiff his medication and

then moved to another cell to give another inmate his medication (Doc. 62-1, p. 2). She
                                         Page 4 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 5 of 16 Page ID #542




did not see or hear Sgt. Marvin strike Plaintiff (Id.). If she had, she would have written an

incident report, as that was her practice when she witnessed a physical altercation at

Shawnee (Id.).

       Plaintiff testified that 30 to 40 seconds after Nurse Cooper and Sgt. Marvin walked

off, his hand started bleeding (Doc. 62-2, p. 51). He estimated the gash was an inch long

and one or two centimeters wide (Id. at p. 52). He ran water over it and then tore off a

piece of his sheet and wrapped it around his hand (Id. at pp. 51, 53–54).

       Plaintiff alleged in his complaint that he spoke with Nurse Cooper for the next

three days following the incident but she denied his requests for medical care (Doc. 1, pp.

4, 5). At his deposition, Plaintiff likewise stated that the first time he spoke with Nurse

Cooper was on March 21st (Doc. 62-2, pp. 90–91). He told Nurse Cooper that he was going

to file a grievance and asked if she would be willing to give a statement to Internal Affairs

and she said yes and gave him her name (Id. at p. 92). Plaintiff testified he talked to Nurse

Cooper again each time she did med pass (Id. at pp. 96, 97). He said he asked for a band-

aid and she said she did not have any (Id.). He also asked her to go to the health care unit

and she told him to fill out a sick call request (Id.).

       For her part, Nurse Cooper stated in a declaration that she did not do med pass

during the three days following the incident—March 21, 22, and 23, (Doc. 62-1, p. 3),

which is what Plaintiff’s Medication Administration Records also reflect (Doc. 62-3, p. 4).

Rather, she did not do med pass again until the evening of March 26 and the evening of

March 27 (Doc. 62-1, p. 3; Doc. 62-3, p. 4). Nurse Cooper said in her declaration that she

recalls Plaintiff speaking to her during the week of March 20, 2017, and asking for her
                                          Page 5 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 6 of 16 Page ID #543




name because, he said, she had witnessed Sgt. Marvin strike his hand (Doc. 62-1, p. 2).

Nurse Cooper said she told Plaintiff that she “did not witness any such event” (Id.). Nurse

Cooper also stated in her declaration that she did not see Plaintiff with an open or

otherwise untreated wound on his hand during the week including March 20, 2017 (Id.).

If she had, she would have arranged for him to be sent to the Health Care Unit as soon as

permitted by security in order to receive treatment for the wound (Id. at p. 3).

        With respect to the medical care that Plaintiff received, Nurse Cooper submitted a

very limited portion of Plaintiff’s medical records; five pages to be exact (Doc. 62-3). She

discussed only a sick call appointment on March 21st regarding back pain and an

encounter with a social worker on March 23rd (Doc. 62). However, it is clear from

Plaintiff’s testimony and other documents previously submitted in this case that there is

much more to the story than what Nurse Cooper portrayed.1 The following recounts the

information from the various sources in chronological order.

        Nurse Cooper submitted a record showing that Plaintiff attended an appointment

with Nurse Practitioner Tammy Pittayathikhun on March 21st at 10:10am, which is the

morning after the alleged incident with Sgt. Marvin (Doc. 62-3, p. 1). The note from this

visit indicates that Plaintiff complained of back pain and that his medication was




1 The other documents are the grievance records previously submitted in connection with the IDOC
Defendants’ motion for summary judgment on the issue of exhaustion (Doc. 30-1). These records contain,
in pertinent part, an email chain that was part of the ARB’s investigation into Plaintiff’s emergency
grievance dated March 20, 2017 (Doc. 30-1, pp. 9–20). There is an email from the Health Care Unit
Administrator at Shawnee that described medical care Plaintiff received for his hand and an email from
Internal Affairs Officer Jerid Pickford that discussed the investigation into Plaintiff’s hand injury (Id. at pp.
15–17)
                                                 Page 6 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 7 of 16 Page ID #544




ineffective (Id.). The note does not mention anything about a wound on Plaintiff’s hand

(see id). Plaintiff did not independently recall this appointment and he could not explain

why he would not have reported his injury at that time (Doc. 62-2, pp. 83–85). According

to Nurse Cooper, if an inmate with an open or otherwise untreated wound on his hand

attended an appointment—for any reason—at the Health Care Unit at Shawnee, it was

the practice of the medical staff to both make a note of the wound in the medical records,

and to administer treatment to the wound immediately (Doc. 62-1, p. 4).

       Plaintiff testified that he asked a nurse named Cassie for medical care for his hand

when she did med pass, and he showed her his hand by sticking it through the chuckhole

(Doc. 62-2, pp. 78–79). Plaintiff said Nurse Cassie told him that she would call him over

to the Health Care Unit and she did about an hour later, according to Plaintiff’s estimation

(Id. at pp. 79, 80). She cleaned the cut and bandaged it (Id. at p. 80). Plaintiff could not

remember the date on which he was seen by Nurse Cassie (Id. at p. 79), but he thought

that it was the first time he received care for his hand (Id. at p. 82). Neither party provided

a copy of the medical record from this appointment (see Doc. 62; Doc. 64).

       This testimony appears to be consistent with other documents in the record.

Plaintiff’s Medication Administration Record shows that a nurse with the initials “CB”

did evening med pass on March 21, 22, 24, and 25 (Doc. 62-3, p. 4). In another document

that was previously submitted to the Court, the Health Care Unit Administrator

indicated that Plaintiff was seen on March 21st at nurse sick call and “puncture wound

[treatment] protocol was initiated” (Doc. 30-1, p. 17). (The time of the appointment is not

stated nor is the name of the nurse). The note from that visit apparently said “1cm open
                                         Page 7 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 8 of 16 Page ID #545




area with greenish slough at wound bed, 2in x 1in redness/swelling to surrounding

tissue” and indicated that the “wound happened with ‘key’ in ‘cell’” (Id.). It made no

mention of a staff assault or staff causing the injury in this note (Id.).

       Plaintiff testified that Nurse Cassie treated his hand on more than one occasion,

although he could not provide the dates on which those treatments occurred (Doc. 62-2,

p. 98). In fact, he said he was supposed to be getting his hand cleaned and dressed every

day (Id. at p. 95). Neither party provided any medical records regarding these subsequent

treatments with Nurse Cassie or any other medical provider, to the extent that they

occurred (Doc. 62; Doc. 64).

       Nurse Cooper submitted a record showing that a social worker conducting rounds

talked with Plaintiff on March 23, 2017 at 8:20am (Doc. 62-1, p. 4). The note from that

encounter does not say anything about any open wound on Plaintiff’s hand, nor does it

indicate that he needed medical care (Id.). It says only that the social worker “discussed

coping” with Plaintiff (Id.).

       Plaintiff testified that he put in for nurse sick call for his back and was called to the

Health Care Unit about a week after the incident with Sgt. Marvin (Doc. 62-2, pp. 81, 82,

89). He saw Nurse Dorsey, and while he was there, he showed her his hand and told her

how the injury happened (Id. at p. 81). Plaintiff said Nurse Dorsey filled out an incident

report, called Internal Affairs, and contacted the Physician’s Assistant (“PA”) (Id.).

Plaintiff testified that the PA told him his hand was infected and the infection was

spreading up his arm (Id.). Plaintiff said they cleaned the wound and gave him a shot of

antibiotics (Id.).
                                          Page 8 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 9 of 16 Page ID #546




       Once again, Plaintiff’s story appears to be consistent with another document

previously submitted to the Court. The Health Care Unit Administrator indicated in an

email that Plaintiff was seen by a nurse practitioner, who ordered an immediate injection

of the antibiotic Rocephin, a ten-day course of the antibiotic Bactrim, “Motrin, and a

dressing to wound” (Doc. 30-1, p. 17). A subsequent email from Internal Affairs Officer

Pickford suggests this appointment occurred eight days after the alleged incident with

Sgt. Marvin (Id. at p. 15; see also Doc. 1, pp. 5, 6). Neither party provided a copy of the

medical record from this appointment (see Doc. 62; Doc. 64).

                                          ANALYSIS

       Summary judgment is proper “if the movant shows that there is no genuine issue

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). The moving party always bears the initial responsibility of showing that it

is entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). The manner in which this

showing can be made depends upon which party will bear the burden of proof on the

challenged claim(s) at trial. Celotex, 477 U.S. at 331 (Brennan, J., dissenting). In cases such

as this one, where the burden of proof at trial rests on the plaintiff, the defendant can

make its initial showing on summary judgment in one of two ways. Id.; see Hummel v. St.

Joseph Cty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016); Modrowski, 712 F.3d at 1168.

First, the defendant can show that there is an absence of evidence—meaning a complete

failure of proof—supporting an essential element of the plaintiff’s claim. Celotex, 477 U.S.

at 331; Hummel, 817 F.3d at 1016. Second, the defendant can present affirmative evidence
                                         Page 9 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 10 of 16 Page ID #547




that negates an essential element of the plaintiff’s claim. Celotex, 477 U.S. at 331; Hummel,

817 F.3d at 1016.

       If the movant fails to carry its initial responsibility, the motion should be denied.

Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 415 (7th Cir. 2019). On the other hand,

if the movant does carry its initial responsibility, the burden shifts to the non-moving

party to “inform the trial judge of the reasons, legal or factual, why summary judgment

should not be entered.” Wrolstad v. Cuna Mut. Ins. Soc'y, 911 F.3d 450, 455 (7th Cir. 2018)

(citation omitted). The non-moving party cannot rely on allegations in the pleadings but

rather must come forward with evidentiary materials that set forth “specific facts

showing that there is a genuine issue for trial” on all essential elements of his case. Celotex,

477 U.S. at 324; Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010); Lewis v. CITGO

Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009); see also FED. R. CIV. P. 56(c)(1). “Where

the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no ‘genuine issue for trial.’” Armato v. Grounds, 766 F.3d 713, 719

(7th Cir. 2014) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)). In deciding a motion for summary judgment, the court “must view all the

evidence in the record in the light most favorable to the non-moving party and resolve

all factual disputes in favor of the non-moving party.” Hansen v. Fincantieri Marine Grp.,

LLC, 763 F.3d 832, 836 (7th Cir. 2014).

       A. Failure to Intervene Claim

       In Count 1, Plaintiff claims that Sgt. Marvin used excessive force when he slammed

Plaintiff’s hand into the chuckhole and stabbed it repeatedly with the chuckhole key, and
                                          Page 10 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 11 of 16 Page ID #548




Nurse Cooper stood idly by and failed to stop Sgt. Marvin (Doc. 8).

        To succeed on his failure to intervene claim, Plaintiff must show that Nurse

Cooper witnessed Sgt. Marvin using excessive force against him and that she had a

realistic opportunity to stop it but failed to do so. Gill v. City of Milwaukee, 850 F.3d 335,

342 (7th Cir. 2017) (citation omitted); Harper v. Albert, 400 F.3d 1052, 1064 (7th Cir. 2005)

(citation omitted) (“‘[P]olice officers who have a realistic opportunity to step forward and

prevent a fellow officer from violating a plaintiff's right through the use of excessive force

but fail to do so’ may be held liable.” (quoting Miller v. Smith, 220 F.3d 491, 495 (7th Cir.

2000))).2

        “Whether an officer had sufficient time to intervene or was capable of preventing

the harm caused by the other officer is generally an issue for the trier of fact unless,

considering all the evidence, a reasonable jury could not possibly conclude otherwise.”

Abdullahi v. City of Madison, 423 F.3d 763, 774 (7th Cir. 2005) (quoting Lanigan v. Village of

E. Hazel Crest, Ill., 110 F.3d 467, 478 (7th Cir. 1997)) (emphasis in original). In deciding

whether a realistic opportunity to intervene existed, courts may consider, among other

factors, the length of the excessive force, the number of blows involved, and the positions

of the bystander relative to the altercation. Howard v. Ealing, 876 F. Supp. 2d 1056, 1072

(N.D. Ind. 2012) (citing Kirkwood v. DeLong, 683 F.Supp.2d 823, 830 (N.D. Ind. 2010)).




2  The Court is unaware of any authority touching on whether prison healthcare staff have a duty to
intervene if they observe one or more corrections officers using excessive force on a prisoner. Henderson v.
Ill. Dep’t of Corr., No. 19-CV-00432-NJR, 2019 WL 3208183, at *3 (S.D. Ill. July 16, 2019) (discussing this issue).
Nurse Cooper did not, however, contest that she can be held liable on this theory, (see Doc. 62), and so the
Court will assume she can.
                                                Page 11 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 12 of 16 Page ID #549




Thus, where the “excessive force consists of only one or two blows in quick succession”

or where the incident “took only seconds,” an officer may not have had

a realistic opportunity to intervene. Howard, 876 F. Supp. 2d at 1072–73.3 On the other

hand, if there are multiple, separate blows, the bystander was standing close by, and the

altercation lasted more than a few seconds, a jury could reasonably find that the

bystander had reason to know that excessive force was being used and could have

stopped it. Id.4

        Here, Plaintiff testified that after he asked Sgt. Marvin for a grievance form,

Marvin “instantly” slammed the chuckhole door and started stabbing him with a key.

Neither Sgt. Marvin nor Plaintiff ever said a word during the incident. Plaintiff further

testified that his hand was caught in the chuckhole for a matter of only “seconds.” Given

this evidence, no reasonable jury could possibly conclude that Nurse Cooper had enough

time to intervene or was capable of preventing the harm. First, there is no evidence that

Nurse Cooper had any reason whatsoever to anticipate that Sgt. Marvin was going to

slam the chuckhole door on Plaintiff’s hand and stab his hand with a key. “[T]his was a



3 See Timas v. Klaser, 23 F. App'x 574, 579 (7th Cir. 2001) (affirming summary judgment where Officer Daza
had no realistic opportunity to stop two other officers from using excessive force to arrest the Plaintiff when
Daza “was in a different area of the apartment engaged in a different task.”); Gant v. City of Fort Wayne, No.
1:16-CV-380-TLS, 2018 WL 689799, at *5 (N.D. Ind. Feb. 2, 2018) (finding officers had no realistic chance to
intervene and stop third officer from shooting robbery suspect when “just over two second passed” from
the time the first suspect opened the door of the store to run out, the second suspect followed, and the
officer fired on the second suspect); Xie v. City of Chi., No. 14-CV-6082, 2016 WL 6193981, at *4 (N.D. Ill. Oct.
24, 2016) (finding that it would be “patently unreasonable” to find that the defendants had a realistic
opportunity to intervene when they had “only a few seconds to appreciate what was happening, let alone
prevent the other officers from” acting).

4 See Kirkwood, 683 F.Supp.2d at 830 (denying summary judgment on failure to intervene claim when the
plaintiff presented evidence of three separate blows—a tackle, an arm bar, and a knee to the back—the
officers were standing ten feet away or less, and the altercation may have lasted for twenty seconds).
                                               Page 12 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 13 of 16 Page ID #550




sudden and unexpected quick incident with no signs of what was going to happen until

it actually occurred.” Flores v. City of E. Chi., No. 2:15-CV-22, 2017 WL 25414, at *5 (N.D.

Ind. Jan. 3, 2017). Second, even if Nurse Cooper was in close proximity to the cell door,

like Plaintiff claims, there is no evidence that she was even paying attention to the

exchange between Plaintiff and Sgt. Marvin. And third, in considering the time it took for

Sgt. Marvin to slam the chuckhole door and jab Plaintiff with his key, this Court is

convinced that no reasonable jury could conclude that Nurse Cooper had enough time to

see what was happening, to evaluate why it was happening5, and to assess whether it

was necessary to step in and tell a ranking officer how to do the job that was entrusted to

correctional officers, not medical staff. It simply happened too quickly and without

warning.

       For these reasons, Nurse Cooper is entitled to summary judgment on Count 1.

       B. Deliberate Indifference Claim

       In Count 3, Plaintiff claims that Nurse Cooper was deliberately indifferent to his

injuries after the March 20, 2017 incident when she refused to get him medical attention

for three days following the events at issue, in violation of the Eighth Amendment (Doc.

8).

       To succeed on a claim of deliberate indifference, the plaintiff must demonstrate

that he suffered from an “objectively serious medical condition” and that the defendant



5 This assessment of why this exchange was occurring is important because Nurse Cooper would need to
make a determination whether Sgt. Marvin was using force in a good faith effort to preserve order and
ensure security or whether he was using it in bad faith and for no legitimate purpose. See McCottrell v.
White, 933 F.3d 651, 663 (7th Cir. 2019)
                                            Page 13 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 14 of 16 Page ID #551




acted with a “sufficiently culpable state of mind,” namely deliberate indifference. Goodloe

v. Sood, 947 F.3d 1026, 1030–31 (7th Cir. 2020) (citing Farmer v. Brennan, 511 U.S. 825, 834,

837 (1994)).

       In arguing that she is entitled to summary judgment on Plaintiff’s claim of

deliberate indifference, Nurse Cooper tries to catch Plaintiff in “gotcha” moment. She

claims the medical records show Plaintiff did not actually have an open wound on his

hand in the three days after the incident, like he says (Doc. 62, pp. 13–14). She also claims

the medical records show she did not do med pass in the three days after the incident,

which, according to the allegations in the complaint, is when she was indifferent to

Plaintiff’s wound (Id. at p. 15; see Doc. 1). However, neither of Nurse Cooper’s arguments

are sufficient to warrant summary judgment.

       When it comes to the wound on Plaintiff’s hand, Nurse Cooper points out that

Plaintiff saw a nurse practitioner on March 21st and a social worker on March 23rd,

neither of whom noted the presence of any wound on his hand or any complaints from

Plaintiff about a wound on his hand (see Doc. 62-3, pp. 1, 3). But as previously indicated,

it is apparent there are other medical records that were not submitted by Nurse Cooper

that show Plaintiff did have a wound on his hand on March 21st. Thus, Nurse Cooper’s

attempt to negate this aspect of Plaintiff’s claim is ineffective and she is not entitled to

summary judgment based on this argument.

       As for the dates on which she did med pass, Plaintiff’s Medication Administration

Records show that Nurse Cooper did not do med pass on March 21st, 22nd, or 23rd (Doc.

62-1, p. 3; Doc. 62-3, p. 4). But Nurse Cooper did not eliminate the possibility she was in
                                        Page 14 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 15 of 16 Page ID #552




Room Restriction on those days for some other reason besides med pass. She could have

stated in her affidavit, for example, that the only reason she ever went to Room

Restriction was to do med pass or that she was off work on March 21st, 22nd, and 23rd.

But she said nothing of the sort (see Doc. 62-1). She simply said she did not do med pass

on those days. That is simply not enough to completely negate Plaintiff’s version of the

story. Furthermore, the Medication Administration Records show that Nurse Cooper did

do evening med pass on March 26th and 27th (Doc. 62-3, p. 4). Thus, a reasonable jury

could easily conclude that Plaintiff simply got the dates wrong as to when he requested

medical treatment from Nurse Cooper for his hand.

       Nurse Cooper made no other arguments as to why she might be entitled to

summary judgment on Plaintiff’s claim for deliberate indifference (see Doc. 62).

Consequently, her motion for summary judgment as to Count 3 is denied.

                                        CONCLUSION

       The motion for summary judgment filed by Defendant Hope Cooper (Doc. 61) is

GRANTED IN PART and DENIED IN PART. It is GRANTED as to Count 1 for failure

to intervene, which is DISMISSED with prejudice as to Defendant Cooper. Judgment

will be entered in her favor as to Count 1 at the conclusion of this case. The motion for

summary judgment is DENIED as to Count 3 for deliberate indifference.

       This matter will proceed to trial on Counts 1 and 2 against Sgt. Marcus Marvin and

Count 3 against Nurse Hope Cooper. The Court will set a status conference by separate

order in order to discuss the utility of a settlement conference prior to appointing Plaintiff

counsel and setting this matter for trial.
                                        Page 15 of 16
Case 3:18-cv-00131-MAB Document 74 Filed 09/10/21 Page 16 of 16 Page ID #553




      IT IS SO ORDERED.

      DATED: September 10, 2021
                                            s/ Mark A. Beatty
                                            MARK A. BEATTY
                                            United States Magistrate Judge




                                  Page 16 of 16
